Neill Bohlinger, Associate Justice (Dissenting). I respectfully dissent from the majority decision in this case. It is elementary and no man can gainsay that the funeral expenses are but one of the first charges against the estate of a deceased, but before that charge can come into being there are certain things that must be done, the most important of which is entering into a contract with the undertaker. As I see it in this case, the sole question is who had the right to make that contract. The evidence reflects that the appellant, the widow ■ of the deceased, was living in their home in Fayetteville with two minor children. The deceased, her husband, had been staying with his parents out in the country where he was engaged in the cattle business and it appears that it had been about three weeks since he had visited the appellant in Fayetteville. This man died very suddenly at his parents’ home and the parents did not notify his wife, the appellant, of his death but she learned it from a neighbor. The following day she phoned the undertaker, the appellee here, at Huntsville that she would be over that day to make the funeral arrangements. At that time no arrangements had been made by anybody. She made the trip from Fayetteville to Huntsville to make the funeral arrangements and the appellee advised her that the arrangements had been made by her husband’s parents and there was nothing she could do. She inquired as to the financial arrangements that had been made for the funeral and was advised by the appellee that she would not have to pay them, that “the Duttons [parents of the deceased] are honest, reliable people. I’m not worried about the bill. They always pay their debts.” In 15 Am. Jur. § 9, p. 834, it is said: “Bight of Surviving Spouse. — It is generally conceded that on the death of a husband or a wife, the primary and paramount right to possession of the body and to control the burial or other legal disposition thereof is in the surviving spouse, and not in the next of kin, at least in the absence of a different provision by the deceased. The surviving spouse is entitled to select the place of burial and the place of reinterment if the remains are removed after burial. However, in making the selection, consideration must be given to the last expressed wish of the deceased. The right of a surviving spouse to control the burial is dependent on the peculiar circumstances of each case, and may be waived by consent or otherwise. However, if the parties were living in the normal relations of marriage, a very strong case will be required to justify a court in interfering with the wish of the survivor, and a widow’s waiver of the right to admiister upon the estate of her deceased husband .will not include a waiver of her right to control the interment of his- body unless it is made to do so expressly. ’ ’ It therefore appears to me that the burial of' a deceased mate involves something more than a legal duty. It involves a personal right and this right is closely linked in the hearts and minds of women as a final loving tribute at the close of a relationship. It is a right, and I am unwilling to concede that that right is dependent on the fleetness of foot of the widow or the allacrity with which she reaches the door of the undertaker’s shop. There is but one requirement and that is that she must move promptly. In this case the widow did and no arrangements had been made at the time she phoned the undertaker. I am unwilling to concede that a relative, friend, or other person can inject himself in the transaction while the widow is trying to make her own arrangements and commit an estate [in this case a very meager one] to a funeral obligation which will be in accord with their sense of fitness. I must admit that the widow, the appellant here, might have used the entire $2,500.00 which is the appraised value of her husband’s estate and have braved the world with her two small children penniless but there is nobody else who can force that condition upon her. And in this case it appears that almost a half of the appraised value of this estate was committed to this funeral by people who were not connected with nor dependent upon the estate in any way. The case of Security Bank and Trust Co. v. Costen, 169 Ark. 173, 273 S. W. 705, was a case involving the incurring of expenses and advancement of money to pay funeral expenses. It is not applicable here. And the case of Teasley v. Thompson, 204 Ark. 959, 165 S. W. 2d 940, does apply and this phrase is used: “It is generally conceded that on the death of a husband or wife, the primary and paramount right to possession of the body and to control the burial or other legal disposition thereof is in the surviving spouse, * * *". In the Teasley case the court found that the widow had waived her rights. Such is not the case here. What prompted the parents of the deceased to attempt to commit a disproportionate part of this meager estate to the burial of their son I do not know. But be that as it may, they were seeking to commit a fund which was not in their power to commit. It seems clear to me that even though the appellee knew that the widow was on her way to its place of business to make the funeral arrangements, nevertheless elected to contract with the parents of the deceased whose credit it regarded as good. The parents of the deceased, in my opinion, were at best but officious volunteers who contracted a debt which they should now be made to assume. I am strongly of the opinion that this case should be reversed and dismissed and for that reason I respectfully dissent from the majority view. I am authorized to state that Robinson, J., joins in this dissent.